UNITED STATES BANKRUPTCY COURT Return Date: November 15, 2018

 

 

 

EASTERN DISTRICT OF NEW YORK Time: 10:00 a.m.
x
In re:
Chapter 13
Case No.: 18-45207-608
FERNANDO§A SAILLANT
Debtor(s) NOTICE OF MOTION
x
SIRS /MADAMS:

PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of the above
captioned estate, wili move before the Honorable Carla E. Craig, United States Bankruptcy Judge, on the
15th day of NOVEMBER, 2018 at 10:00AM, at the United States Bankruptcy Court located at 271 Cadman
Plaza East — Courtroom 3529, Brooklyn, New York 11201, for an Order pursuant to 11 U.S.C. §§329(b),
330(a)(1)(A), 521, & 1307(c), and Local Bankruptcy Rule 2017, (i) dismissing this case by reason of the
debtor(s)’ failure to submit monthly pre-confirmation payments, failure to provide and/or file documents,
failure to appear at §341 meeting of creditors, (ii) disgorging legal fees in full paid by the debtor to debtor’
counsel, FRANCES NEWMAN RUIZ; (iii) turning disgorged fees over to the Clerk of the Court for
administration of other cases, and (iv) for such other and further relief as this Court deems just and proper.

PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be filed with the
Court and served on the undersigned no later than seven (7) days prior to the return date of this motion.

Dated: Islandia, New York Yours, etc.
October 29, 2018
MICHAEL J. MACCO
Chapter 13 Trustee
2950 Express Drive South, Suite 109
Islandia, NY 11749
(631) 549-7900

To: Office of the United States Trustee
FERNANDO. SAILLANT,, Debtor(s)
FRANCES NEWMAN RUIZ, Attorney for Debtor(s)
All Interested Parties and Creditors
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

nnn X tmm1634
In re:
Chapter 13
Case No.: 18-45207-608
FERNANDOASAILLANT
Debtor(s) APPLICATION
x

TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate, respectfully
represents, as follows:

1. The debtor(s) filed a Chapter 13 petition under the provisions of 11 U.S.C., on
September 12, 2018 and thereafter MICHAEL J. MACCO was duly appointed and has qualified as Trustee.

2. As of the date of this motion, the debtor(s) has failed to submit any monthly pre-
confirmation payments to the Trustee.

3. In addition, as of the date of this motion the debtor(s) has failed to file all filings
required under Section 521 of the Bankruptcy code.

4, Furthermore, as of this date the debtor has failed to provide the Trustee with all
mandatory disclosure documentation set forth in Local Bankruptcy Rule 2003-1.

5. Moreover, the debtor failed to appear at the initial §341 meeting of creditors,
held on October 17, 2018 at 10:15 a.m.

6. The debtors’ counsel, FRANCES NEWMAN RUIZ, also failed to appear on the
debtor’s behalf at the §341 meeting of creditors, held on October 17, 2018 at 10:15 a.m.

7. In addition, the debtor’s attorney failed to file the Disclosure of Attorney
Compensation.

8. Section 329(b) of the Bankruptcy Code clearly states, as follows:

“If such compensation exceeds the reasonable value of any such services the
court may cancel any such agreement, or order the return of any such
payment, to the extent excessive, ...”

9. Section 330(a)(1)(A) of the Bankruptcy Code clearly states, as follows:

“After notice to the parties in interest and the United States Trustee and a
hearing, and subject to sections 326, 328, and 329, the court may award to a
trustee, an examiner, a professional person employed under section 327 or
1103 — reasonable compensation for actual, necessary services rendered by
the trustee, examiner, professional person, or attorney and by any
paraprofessional person employed by any such person; and []”
10. The Trustee recommends that FRANCES NEWMAN RUIZ be directed to file a 2016(b)
Statement of Pre-petition legal fees and that these legal fees be disgorged in full,
and turned over to the Clerk of the Court for administration of other cases.

11. This appears to be nothing more than another filing for the sole purpose of
obtaining the rights and benefits of the Automatic Stay, as provided in 11 U.S.C. §362.

12. This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

WHEREFORE, the Trustee requests an Order pursuant to the provisions of 11 U.S.C.
§§329(b), 330(a)(1)(A), 521, & 1307(c), and Local Bankruptcy Rule 2017, (i) dismissing this case, (ii)
disgorging legal fees in full paid by the debtor to debtor’ counsel, FRANCES NEWMAN RUIZ, (iii) turning
disgorged fees over to the Clerk of the Court for administration of other cases, and (iv) for such other and
further relief as this Court deems just and proper.

Dated: Islandia, New York
October 29, 2018
/s/ Michael J. Macco
Michael J. Macco, Chapter 13 Trustee
2950 Express Drive South, Suite 109
Islandia, NY 11749
(631) 549-7900
STATE OF NEW YORK _)
COUNTY OF SUFFOLK _) SS.

LONI BRAGIN, being duly sworn deposes and says: deponent is not a party to
this action, is over 18 years of age and resides in Suffolk County, New York.

On October 29, 2018, deponent served the within:
NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid, properly addressed wrapper in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York:

Fernando A. Saillant
510 Marion Street
Brooklyn, NY 11233

510 Marion St. LLC

c/o Ravert PLLC

116 West 23 Street, Ste. 500
New York, NY 10011

And upon the following parties, by the email-address designated by said parties for that purpose;

Office of the United States Trustee
USTP.Region02.BR.TFRTDR@usdoj.gov

Frances Newman Ruiz, Esq.
Attorney for Debtor(s)

riuzlaw@gmail.com

/s/ Loni Bragin
LONI BRAGIN

Sworn to before me this
29" day of OCTOBER, 2018

/s/ Janine M. Zarrilli
NOTARY PUBLIC

Janine M. Zarrilli

Notary Public, State of New York

No. 01ZA5084708

Qualified in Nassau County
Commission Expires September 8, 2021
